1    CHARLES S. PAINTER (SBN 89045)
     REBECCA L. MENENDEZ (SBN 262487)
2    ERICKSEN ARBUTHNOT
     100 Howe Avenue, Suite 110 South
3    Sacramento, CA 95825-8201
     (916) 483-5181 Telephone
4    (916) 483-7558 Facsimile

5    Attorneys for Defendant, ESA MANAGEMENT, LLC, a Delaware
     limited liability company
6

7

8                               UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10
     FERDINA BUIE,                                  ) Case No.: 2:17-cv-02455-MCE-AC
11                                                  )
                   Plaintiff,                       )
12                                                  ) JOINT STIPULATION TO MODIFY
                    vs.                             ) SCHEDULING ORDER; AND ORDER
13                                                  )
     ESA MANAGEMENT, LLC,                           )
14                                                  )
                 Defendant.                         )
15   ___________________________________            )
16

17          WHEREAS Plaintiff filed her complaint on January 10, 2017;
18          WHEREAS on May 30, 2017, the parties dismissed, without prejudice, all defendants
19   except defendant, ESA MANAGEMENT, LLC;
20          WHEREAS on November 20, 2017, Defendant ESA MANAGEMENT, LLC filed a
21   Notice of Removal;
22          WHEREAS on November 21, 2017, this court issues its Pre-Trial Scheduling Order
23   which indicated, among other things, “… that this order shall not be modified except by leave of

24   court upon a showing of good cause….”;

25          WHEREAS discovery non-expert was previously scheduled to close on November 20,

26   2018, but was extended to be complete by January 28, 2019 per stipulation signed by Judge

27   England on November 26, 2018, which moved forward previous deadlines; and

28


     JOINT STIPULATION & SCHEDULING ORDER
     17-040/PLEADING.021                  - 1 -
     RLM:ess
1
            WHEREAS neither party will be filing a dispositive motion and whereas both parties are
2
     agreeable to attempting to settle this matter before enormous resources, including time and
3    money, are expended in conducting extensive expert discovery, the parties hereby do agree to
4    extend the deadline to complete expert discovery to October 30, 2019 in order to provide the
5    parties ample time to hold a mediation, if settlement talks are unsuccessful between the attorneys.
6
     DATED: May 8, 2019
7
                                                        ERICKSEN ARBUTHNOT
8
                                                        /s/ Rebecca L. Menendez
9                                              By
                                                        CHARLES S. PAINTER
10                                                      REBECCA L. MENENDEZ
                                                        Attorneys for Defendant, ESA
11                                                      MANAGEMENT, LLC, a Delaware
                                                        limited liability company
12
     DATED: May 22, 2019
13                                                      AMERIO LAW FIRM, PC.

14                                                      /s/ Jeffrey Fletterick
                                               By
15                                                      ASHLEY R. AMERIO
                                                        JEFFREY FLETTERICK
16                                                      STEPHEN F. DAVIDS
                                                        Attorneys for Plaintiff, FERDINA BUIE
17

18                                                ORDER
19
            Pursuant to the Parties’ stipulation and for good cause, the deadline to complete expert
20
     discovery is extended to October 30, 2019.
21
            IT IS SO ORDERED.
22
     Dated: May 23, 2019
23

24

25

26

27

28


     JOINT STIPULATION & SCHEDULING ORDER
     17-040/PLEADING.021                  - 2 -
     RLM:ess
